Citation Nr: 0602836	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for elevated 
cholesterol.

5.  Entitlement to service connection for a skin disorder, to 
include as secondary to diabetes mellitus, PTSD, and/or 
exposure to herbicides.

6.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus and/or PTSD.

7.  Entitlement to service connection for a gastroesophageal 
disorder, to include as secondary to diabetes mellitus and/or 
PTSD.

8.  Entitlement to an effective date prior to April 11, 2001 
for the award of service connection and grant of compensation 
for diabetes mellitus.

9.  Entitlement to an effective date prior to November 15, 
2002 for the award of service connection and grant of 
compensation for PTSD.

10.  Whether the veteran's combined disability evaluation of 
60 percent, effective from June 14, 2004, was properly 
calculated.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and March 2004 decisions by the 
RO.

It appears clear from the record that the veteran is seeking 
to establish service connection for a skin disorder, 
hypertension, and a gastroesophageal disorder on both a 
direct and secondary basis, to include as secondary to 
diabetes and/or PTSD.  It also appears that he is seeking 
service connection for a skin disorder as due to exposure to 
herbicides (i.e., Agent Orange).  Accordingly, and for 
purposes of clarity, those issues have been characterized as 
set forth above, on the title page.

The United States Court of Appeals for Veterans Claims 
(Court) recently reversed a decision of the Board which had 
concluded that no more than a single 10-percent disability 
evaluation could be assigned for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  Smith 
v. Nicholson, 19 Vet. App. 63, 78 (2005).  VA disagrees with 
the Court's decision, and is seeking to have the decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned, the Secretary of VA has imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
include all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003 and a disability 
rating greater than 10 percent is sought.  As the veteran's 
tinnitus claim meets these criteria, it is subject to the 
stay.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of stayed cases, such as the 
veteran's, will be resumed.

By its September 2003 and March 2004 decisions, the RO, in 
part, granted service connection for diabetes mellitus and 
PTSD.  The RO assigned a 20 percent evaluation for diabetes, 
effective from November 15, 2001, and a 30 percent evaluation 
for PTSD, effective from November 15, 2002.  In June 2004, 
the veteran filed a timely notice of disagreement (NOD), 
indicating, among other things, that he was dissatisfied with 
the effective dates assigned for those awards.  38 C.F.R. 
§§ 20.201, 20.302.  In September 2004, the RO granted an 
earlier effective date for diabetes, from April 11, 2001, and 
concluded that the grant was deemed to satisfy that portion 
of the veteran's appeal.  Notably, however, the veteran did 
not withdraw his prior NOD as to the effective date for that 
disorder.  Indeed, he has indicated in subsequent submissions 
that he is seeking an effective date for diabetes as far back 
as 1994.  Under the circumstances, the Board finds that he is 
entitled to a statement of the case (SOC) addressing this 
issue.  38 C.F.R. § 19.26; cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed an NOD as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  In 
addition, because he also indicated in his NOD that he was 
dissatisfied with the effective date assigned for PTSD, he is 
entitled to an SOC addressing that issue as well.  These 
matters are further addressed in the REMAND portion of this 
decision, below.

In a September 2004 decision, the RO determined that the 
veteran's combined disability evaluation was 60 percent, 
effective from June 14, 2004.  In January 2005, the veteran 
filed what can reasonably be construed as an NOD with respect 
to the manner in which his combined evaluation was 
calculated.  38 C.F.R. § 20.201.  Thus far, it does not 
appear that he has been furnished an SOC as to this issue.  
This matter is also addressed in the REMAND.

The veteran and his representative have raised issues 
pertaining to the veteran's entitlement to service connection 
for a respiratory disorder and an unspecified musculoskeletal 
disorder, to include as secondary to PTSD.  They have also 
raised the matter of the veteran's entitlement to an earlier 
effective date for the grant of service connection and award 
of compensation for tinnitus.  Inasmuch as these issues have 
not been developed for the Board's review, they are referred 
to the RO for further action, as appropriate.

The Board's present decision is limited to the matter of the 
veteran's entitlement to service connection for elevated 
cholesterol and a skin disorder.  For the reasons set forth 
below, the remaining issues on appeal are being REMANDED for 
additional development.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  There is nothing in law or fact to suggest that elevated 
cholesterol, in and of itself, causes impairment of earning 
capacity.

2.  The veteran has chronic cellulitis of his lower 
extremities that is made worse by his service-connected 
diabetes mellitus; the degree of worsening cannot be 
medically ascertained.


CONCLUSIONS OF LAW

1.  Elevated cholesterol is not a disability for which 
service connection can be granted.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310, 4.1 (2005); Schedule for Rating Disabilities; 
Endocrine System Disabilities, 61 Fed. Reg. 20,440 (May 7, 
1996).

2.  The criteria for an award of service connection for 
chronic cellulitis of the lower extremities have been 
satisfied.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310, 4.3 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that service connection should be 
established for elevated cholesterol and a skin disorder.  He 
asserts entitlement on both a direct and secondary basis.

I.  The Merits of the Veteran's Claims

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.306 (2005).  Service 
connection is also warranted where the evidence of record 
shows that a chronic disability or disorder has been caused 
or aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for elevated cholesterol, whether on a direct or 
secondary basis.  VA awards service connection for 
"disabilities."  See, e.g., 38 U.S.C.A. § 1110 (West 2002).  
The term "disability," as contemplated by VA regulation, 
contemplates impairment of earning capacity.  See 38 C.F.R. 
§ 4.1 (2005); Allen, 7 Vet. App. at 448.  Here, the record 
shows that the veteran has been found to have elevated 
cholesterol levels.  However, there is nothing in law or fact 
to suggest that elevated cholesterol, in and of itself, 
diminishes earning capacity in any way.  Accordingly, 
elevated cholesterol cannot properly be considered a 
"disability" for purposes of VA benefits.  See Schedule for 
Rating Disabilities; Endocrine System Disabilities, 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (indicating that diagnoses 
of hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are laboratory results and are not, in and of 
themselves, disabilities).  Inasmuch as elevated cholesterol 
does not qualify as a "disability," his claim for service 
connection for that condition must be denied.

The Board finds, however, that the evidence supports the 
veteran's claim for service connection for a skin disorder.  
When the veteran was examined for VA compensation purposes in 
October 2003, it was noted that he had extensive, chronic, 
nonspecific cellulitis affecting the anterior shin of his 
left lower extremity and the lateral and posterior aspects of 
his right lower extremity.  After examining the veteran, and 
reviewing the claims file, the examining physician opined 
that "it is quite likely that the [veteran's service-
connected] diabetes is making the chronic cellulitis worse."  
There is nothing in the current record to call this opinion 
into question.  Accordingly, the Board will grant service 
connection for cellulitis of the lower extremities on the 
basis of aggravation, as secondary to diabetes.

The Board notes that the VA physician who examined the 
veteran in October 2003 indicated, in essence, that it was 
not possible to determine the degree of aggravation, or 
worsening, caused by diabetes.  Under these circumstances, 
the doctrine of reasonable doubt dictates that the veteran's 
cellulitis be rated on the basis of all current 
manifestations, without any deduction being made for the 
degree of disability that existed prior to the aggravation.  
38 C.F.R. § 4.3 (2005); cf. 38 C.F.R. § 3.322 (2005) (in 
compensating for aggravation of a pre-service disability, no 
deduction is made for the degree of pre-service disability if 
the degree of disability at the time of entrance into service 
is not ascertainable); Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
service- and nonservice-connected conditions, the doctrine of 
reasonable doubt dictates that the veteran's debility be 
attributed to the service-connected disability).  Because the 
veteran's skin disability will be rated, in essence, as 
though direct service connection had been granted, there is 
no need to further explore his entitlement to service 
connection for that disability on a direct basis, to include 
as due to exposure to herbicides.  That matter is moot.

II.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

As set forth above, the Board is granting the veteran's claim 
for service connection for a skin disorder.  Thus, there is 
no need to discuss whether the requirements of the VCAA have 
been satisfied with respect to that particular claim.  That 
matter is moot.

As for the veteran's claim for service connection for 
elevated cholesterol, the Board notes the VA General Counsel 
has held that the notice and duty to assist provisions of the 
VCAA are inapplicable where, as here, undisputed facts render 
a claimant ineligible for the benefit claimed and further 
factual development could not lead to an award.  VAOPGCPREC 
5-2004, 66 Fed. Reg. 59,989 (Oct. 6, 2004).  The Board finds 
that no further notice or development action is necessary 
with respect to this particular claim.




ORDER

Service connection for elevated cholesterol is denied.

Service connection for cellulitis of the lower extremities is 
granted.


REMAND

As noted previously, the veteran is seeking to establish 
service connection for hypertension and a gastroesophageal 
disorder on both a direct and secondary basis, to include as 
secondary to diabetes and PTSD.  See Introduction, supra.  
Thus far, the RO has not addressed the veteran's claim that 
these conditions are secondary to PTSD.  Moreover, although 
the RO obtained an opinion in October 2003 as to whether the 
veteran's hypertension and/or gastroesophageal disorder were 
proximately due to diabetes, the examiner did not expressly 
address the question of whether either of these conditions 
was aggravated by diabetes.  This matter requires further 
development.

Diabetes mellitus is rated, in part, based on whether the 
condition requires insulin and regulation of activities.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  Here, it is 
not entirely clear whether insulin is truly required for 
control of the veteran's diabetes.  (The available evidence 
indicates that the veteran's care providers have recommended 
the use of insulin, but that he has thus far declined to use 
it.)  Nor it is clear whether regulation of his activities is 
medically necessary.  Further information as to these matters 
needs to be obtained.

The record shows that the veteran has a depressive disorder 
in addition to PTSD.  Thus far, no effort has been made to 
determine which of his current psychiatric symptoms are 
likely due to PTSD alone, versus other, non-service-connected 
conditions.  In addition, the veteran and his wife have made 
statements which suggest that the veteran's PTSD may have 
worsened since his last formal VA psychiatric evaluation.  
Under the circumstances, the Board finds that the veteran 
should be afforded a new psychiatric examination.  See, e.g., 
38 C.F.R. § 3.327(a) (2005) (indicating that re-examinations 
are generally required if evidence indicates that there has 
been a material change in a disability or that the current 
rating may be incorrect).

The record indicates that the veteran receives ongoing 
treatment for his disabilities at the VA Medical Center 
(VAMC) in Battle Creek, Michigan.  VA's duty to assist 
requires that efforts be made to obtain copies of any records 
of relevant treatment the veteran has received at that 
facility since the time that such records were last procured 
in June 2005.  38 C.F.R. § 3.159(c) (2005).

As noted previously, the veteran has filed timely NOD's with 
respect to the effective date assigned for the awards of 
service connection and grants of compensation for diabetes 
mellitus and PTSD, and with respect to whether his combined 
disability evaluation of 60 percent, effective from June 14, 
2004, was properly calculated.  See Introduction, supra.  To 
date, however, no SOC as to these issues has been furnished.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a new VCAA notice letter 
relative to his claims for service connection 
for hypertension and a gastroesophageal 
disorder, to include as secondary to diabetes 
mellitus and/or PTSD.  Afford the veteran a 
reasonable opportunity to respond.
 
2.  Obtain copies of any records of relevant 
treatment the veteran has received at the 
VAMC in Battle Creek, Michigan since the time 
that such records were last procured in June 
2005.  The evidence obtained should be 
associated with the claims file.

3.  After the foregoing development has been 
completed, schedule the veteran for an 
examination (or examinations) for purposes of 
obtaining medical opinions as to the etiology 
of his hypertension and gastroesophageal 
disorder.  After examining the veteran, and 
reviewing the claims file, the examiner(s) 
should provide an opinion as to each of the 
following questions:

a.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that the veteran's 
hypertension and/or gastroesophageal 
disorder can be directly attributed to 
his period of active military service?

b.  If the veteran's hypertension and/or 
gastroesophageal disorder cannot be 
directly attributed to his period of 
active military service, is it at least 
as likely as not (i.e., is it 50 percent 
or more probable) that the veteran's 
service-connected diabetes mellitus 
and/or PTSD is the proximate cause of 
the veteran's hypertension and/or 
gastroesophageal disorder?

c.  If the veteran's hypertension and/or 
gastroesophageal disorder cannot be 
directly attributed to his period of 
active military service, and his 
service-connected diabetes mellitus 
and/or PTSD is not the proximate cause 
of his hypertension and/or 
gastroesophageal disorder, is it at 
least as likely as not (i.e., is it 50 
percent or more probable) that his 
service-connected diabetes mellitus 
and/or PTSD has caused a chronic or 
permanent worsening of his hypertension 
and/or gastroesophageal disorder?

A complete rationale must be provided.

4.  Schedule the veteran for an examination 
for purposes of assessing the relative 
severity of his diabetes.  The examiner 
should review the claims file, examine the 
veteran, and fully describe all disabling 
manifestations of the veteran's diabetes.  
The examiner should specifically indicate 
whether the veteran's diabetes is such that 
it requires (1) insulin, (2) restricted diet, 
and (3) avoidance of strenuous occupational 
and recreational activities.  If insulin is 
required, the examiner should indicate how 
often it should be administered (i.e., once a 
day, or more often than that).  The examiner 
should also indicate whether the veteran has 
episodes of ketoacidosis or hypoglycemic 
reactions and, if so, the frequency with 
which he requires hospitalization or diabetic 
care for control of such episodes and/or 
reactions.  The examiner should further 
indicate whether diabetes has caused 
progressive loss of weight and/or strength.  
A complete rationale should be provided for 
any opinions expressed.

5.  Schedule the veteran for a psychiatric 
examination.  The examiner should review the 
claims file, examine the veteran, and fully 
describe all psychiatric symptoms and 
manifestations exhibited by the veteran, and 
their impact on his social and industrial 
functioning.  The examiner should also 
provide a global assessment of functioning 
score.  If the veteran is found to have 
psychiatric disorders other than service-
connected PTSD (e.g., a depressive disorder), 
the examiner should provide an opinion as to 
whether such disorders are separate and 
distinct from PTSD, or whether they are 
caused or aggravated by, adjunct to, or 
otherwise related to PTSD or any other 
service-connected condition.  (The veteran is 
currently service-connected for PTSD, 
diabetes mellitus, tinnitus, hearing loss, 
and cellulitis of the lower extremities.)  If 
the veteran has psychiatric disorders 
unrelated to PTSD, and unrelated to any other 
service-connected condition, the examiner 
should offer an opinion as to which of the 
veteran's psychiatric symptoms are due to 
PTSD alone and which are due to unrelated 
psychiatric disorders.  If it is not feasible 
to provide such an opinion, the examiner 
should state that in the report of the 
examination.  A complete rationale should be 
provided.

6.  Thereafter, take adjudicatory action on 
the veteran's PTSD, diabetes, hypertension, 
and gastroesophageal disability claims.  If 
any benefit sought is denied, issue a 
supplemental SOC (SSOC) to the veteran and 
his representative.

7.  Unless the matters are resolved by 
granting the benefits sought or the NOD's are 
withdrawn, furnish the veteran an SOC, in 
accordance with 38 C.F.R. § 19.29, with 
respect to the effective date assigned for 
the awards of service connection and grants 
of compensation for diabetes mellitus and 
PTSD, and with respect to whether his 
combined disability evaluation of 60 percent, 
effective from June 14, 2004, was properly 
calculated.  These issues should be certified 
to the Board for appellate review if, and 
only if, a timely substantive appeal is 
received.
 
After the veteran and his representative have been given an 
opportunity to respond to the relevant SOC and SSOC, the 
claims file should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this portion of the veteran's appeal.

The remanded matters must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


